Citation Nr: 0010266	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active military service from May 1953 to May 
1955.

In November 1989, the veteran claimed entitlement to service 
connection for a low back disorder, and in a December 1991 
rating decision, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, denied that 
claim.  

The veteran again claimed entitlement to service connection 
for a low back disorder, and in March 1999 the RO determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim.  The veteran has 
perfected an appeal of that decision.  


REMAND

As previously indicated, in a December 1991 rating action, 
the RO denied service connection for the veteran's low back 
disorder.  However, the veteran did not receive notification 
of that decision.  The RO sent the veteran a December 1991 
letter which stated that the veteran was granted an award for 
nonservice-connected disability pension.  There was no 
reference made to the issue of a denial of service connection 
for a low back disorder.  

To reopen a final previously denied claim requires a two step 
analysis.  First, there must be evidence which is new (i.e., 
noncumulative evidence).  Second, the new evidence must be 
material.  To be material it must be relevant and probative 
(i.e., making a consequential fact more or less probable).  
The full credibility of new evidence is assumed, if it is not 
inherently false, untrue, or patently incredible, but the 
full weight of such evidence is not assumed.  Evans v. Brown, 
9 Vet. App. 273, 283-84 (1996) and Moffitt v. Brown, 10 Vet. 
App. 214, 226-27.

However, reopening a previously and finally denied claim 
presupposes at least two things.  First, notice to the 
appellant.  Under 38 U.S.C. § 5104(a) and 38 C.F.R. 
§3.104(a), written notification to the appellant is required 
in order for a VA decision to become final.  See Best v. 
Brown, 10 Vet. App. 322, 325 (1997).  Second, that the 
evidence previously on file remains on file for the required 
comparison of the old and new evidence.  As indicated above, 
the veteran did not receive notification of the December 1991 
rating decision.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should undertake a de novo 
review of the entire record to determine 
if all of the evidence, both old and new, 
warrants a grant of entitlement to 
service connection for a low back 
disorder.

2.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a Supplemental Statement 
of the Case.  The RO should ensure that 
any Supplemental Statement of the Case 
furnished to the veteran contains all 
relevant statutory and regulatory 
provisions that were not set forth in the 
Statement of the Case.  The veteran and 
his representative should be provided 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further appellate review, as appropriate.  The purpose of 
this REMAND is to ensure satisfaction of due process 
requirements.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of this appeal.  
No action is required by the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

 
- 4 -


- 1 -


